Respondents.exceptions sustained and motion for new trial granted, with costs to plaintiffs to abide the event, upon the ground that the obligaobligafor commission arose upon the date of the signing of the contract of exchange (Reis Co. v. Zimmerli, 224 N. Y. 351) and the indebtedness of the defendant Bessie Engert to the plaintiffs was, therefore, precedent to the giving and accepting of the note of the defendant Morris Engert, and such note, in the absence of proof to the contrary, was given and accepted as collateral security only. (Dibble v. Richardson, 171 N. Y. 131.) All concur. Present — Sears, P. J., Crouch, Taylor, Thompson and Crosby, JJ.